DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 5-7 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-12 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2-4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 2 recites the limitation “the first set of priority data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the second set of priority data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 4 and 7 recite the limitation “the priority parameter” and “the group”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the first set of vehicles” and “the second set of vehicles”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the priority parameters”.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 10 and 12 recite the limitation “the group”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 11017665 B1 (“Roy”).

Regarding Claim 1, Roy discloses a method (e.g., “method”) for managing operation of first and second vehicles, comprising in sequence using an electronic system to automatically (see at least Abstract, C1:13-15, C3:54-55, Fig. 5 with associated text):
determining relative priorities (e.g., “traffic priority”) of the first and second vehicles (see at least C3:52-67, C7:30-39, and Fig. 5 and 8 with associated text. Roy’s illustrations the vehicle(s) in front has/have the right of way.);
instructing operation of the first and second vehicles according to their relative priorities (see at least Fig. 5 and 8 with associated text. Roy’s shows in Fig. 8 a line of autonomous vehicles travelling on a road lane.);
receiving payment to modify relative priorities of the first and second vehicles (see at least Abstract, Fig. 5 and 8 with associated text; in particular, C11:25-28); and
instructing operation of the first and second vehicles according to the modified relative priorities (see at least Fig. 5 and 8 with associated text; in particular, C11:25-28).

Regarding Claim 2, Roy discloses wherein the first set of priority data comprises data used to determine one or more (Only one option is required to satisfy a “one or more” limitation.) priority parameters associated with the second vehicle (see at least C7:57-C8:48).




Regarding Claim 4, Roy discloses wherein the priority parameter is selected from the group consisting of: a travel speed (e.g., “speed”; see at least C7:57-C8:48), a travelling lane (e.g., “single lane roadway”; see at least C7:57-C8:48), a route (see at least C2:49-52 and Fig. 13 with associated text), and a target travel time (e.g., “timing data” and/or “estimated time of arrival”; see at least C2:34-39, Fig. 9 with associated text and C2:56-59, Fig. 15 with associated text).

Regarding Claim 8, Roy discloses wherein the priority parameters are determined based on a paid monetary amount (e.g., “funds”) (see at least C11:25-28 and Fig. 5-6 with associated text)

Regarding Claim 9, Roy discloses wherein the first and second vehicles are selected from a group consisting of: autonomous vehicles, partially autonomous vehicles, and non-autonomous
vehicles (see at least C4:55-65).

Regarding Claim 10, Roy discloses wherein the payment is selected from the group consisting of: currency (see at least C11:25-28), travel position (see at least C8:23-27 and Fig. 9 with associated text: Roy illustrates in Fig. 9 a vehicle avatar on a map which shows a vehicle’s current position to a destination.), travel speed (see at least C8:23-27), and travel route (see at least C8:23-27, Fig. 9 and 15 with associated text).

Regarding Claim 11, Roy discloses wherein instructing operation of the first and second vehicle, further comprises causing the first and the second vehicle to change driving characteristics in response to a travel restriction (see at least Fig. 18 with associated text).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Roy and further in view of US 20190088148 A1 (“Jacobus”).

Regarding Claim 12, Roy discloses wherein the travel restriction is selected from the group consisting of: a presence of an emergency vehicle (see at least Fig. 18 with associated text), and a change in lane priority designation (“merge into a single lane”; C9:61-64).
Roy does not directly disclose a road closure.
However, Jacobus teaches a road closure (e.g., “closed roads”; see at least ¶ 147). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Roy’s invention by incorporating V2V messages uploaded from municipalities or other Government regarding changes in a roadway as taught by Jacobus in order to support autonomous transportation with digital highways and infrastructure to achieve ultimate safety goals and fail-safe operation (see ¶ 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure in PTO-892.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax